DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The abstract of the disclosure is objected to because of implied phraseology (i.e. “the invention relates to”).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “a working reinforcement the protective reinforcement” in lines 5-6 should be written as –a working reinforcement; the protective reinforcement— for grammatical clarity.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  the phrase “the radially outermost protective layer (52)” in line 4 should be written as –the radially outermost protective layer— for consistency in claim language.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  the phrase “the radially outermost protective layer (52)” in line 3 should be written as –the radially outermost protective layer— for consistency in claim language.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  the phrase “the radially outermost protective layer (52)” in lines 2-3 should be written as –the radially outermost protective layer— for consistency in claim language.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sallaz et al. (US 2014/0224402) and Lardjane et al. (WO 2016/124417, see US 2018/0022157 as English equivalent).

Regarding claims 1 and 4, Sallaz discloses a tire for a heavy duty civil engineering type vehicle ([0003], [0027]), comprising: a crown reinforcement (Fig. 1: 4) radially on the inside of a tread (Fig. 1: 5) and radially on the outside of a carcass reinforcement (Fig. 1: 2) ([0117]); the crown reinforcement comprising, radially from the outside to the inside, a protective reinforcement (Fig. 1: 44) and a working reinforcement (Fig 1: 41, 43).
Sallaz also discloses that the protective reinforcement comprises at least one protective layer comprising elastic metal reinforcers ([0110]). Thereby, there may be two protective layers. Sallaz further discloses that it is known in the art that a protective layer may be formed of reinforcing elements which are advantageously made of metal and extensible, known as elastic elements, wherein cords are said to be elastic when the said cords exhibit, under a tensile force equal to the breaking load, a relative elongation of at most 3% with a maximum tangent modulus of less than 150 GPa (i.e. at most equal to 150 GPa) ([0005], [0007]). Moreover, the elastic reinforcing elements of the protective layer form,  with a circumferential direction tangential to the circumference of the tire, an angle between 100 and 450 ([0110]), which falls within and overlaps with the claimed range of at least equal to 100. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the angle of the elastic metal reinforcers of the protective reinforcement.
Sallaz further discloses the working reinforcement comprises two working layers (Fig. 1: 41, 43) respectively comprising inextensible metal reinforcers ([0117], [0044]), coated in an elastomeric material ([0059]), which form, with the circumferential direction (XX'), an angle between 100 and 450 and which are crossed from one working layer to the next ([0028]), which falls within and overlaps with the claimed range of at least equal to 150 and at most equal to 450. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the angle of the inextensible metal reinforcers of the working reinforcement. 
As discussed above, Sallaz discloses that it is known in the art that cords are said to be elastic when the said cords exhibit, under a tensile force equal to the breaking load, a relative elongation of at most 3% with a maximum tangent modulus of less than 150 GPa ([0007]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized, or at the very least found obvious, that if elastic cords have a tensile elastic modulus at most equal to 150 GPa, then inextensible cords must have a tensile elastic modulus that is at least greater than 150 GPa, which falls within and overlaps with the claimed range of greater than 150 GPa and at most equal to 200 GPa. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the tensile elastic modulus of the inextensible metal reinforcers of the working layers. 
Sallaz further discloses that the radially innermost working layer (Fig. 1: 41) may have an axial width LT1 (Fig. 1: L41) at most equal to the axial width LP1 (Fig. 1: L44) of the radially innermost protective layer (Fig. 1: 44) ([0111]). 
However, Sallaz does not expressly recite that there are two protective layers which are crossed from one protective layer to the next. Sallaz also does not expressly recite that the radially innermost protective layer has an axial width LP1 and comprises elastic metal reinforcers having a diameter D1 distributed axially with an axial spacing P1, or that the radially outermost protective layer comprises elastic metal reinforcers having a diameter D2 distributed axially with an axial spacing P2, wherein the respective elastic metal reinforcers of the radially innermost protective layer and of the radially outermost protective layer satisfy the following relationships: D1>D2; P1>P2; P1 ≥ 1.2*D1; P2 ≥ 1.2*D2; 2.5 ≤ (D1*P1)/ (D2*P2) ≤ 5. 
Lardjane discloses a tire for any type of vehicle ([0027]), comprising: a crown reinforcement (Fig. 1: 10, 20) radially on the inside of a tread (Fig. 1: 3) and radially on the outside of a carcass reinforcement (Fig. 1: 7) ([0021]). Lardjane further discloses that the crown reinforcement comprises a protective reinforcement (Fig. 2a: 10b, 10c). Lardjane further discloses the protective reinforcement comprises two protective layers (Fig. 2a: 10b, 10c) each comprising metal reinforcers (Fig. 2a: 120, 130) coated in an elastomeric material (Fig. 2a: C2, C3) ([0014], [0024], [0092]), which are mutually parallel ([0046], [0072]) and which form, with a circumferential direction tangential to the circumference of the tire, an angle between 100 and 300 and which are crossed from one protective layer to the next ([0024]), which falls within and overlaps with the claimed range of at least equal to 100, similar to Sallaz as discussed above. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the angle of the protective reinforcement metal reinforcers. Lardjane further discloses that the radially innermost protective layer (Fig. 2a: 10c) has an axial width LP1 (Figs. 1, 2a) and comprises metal reinforcers (Figs. 2a, 2c: 130) having a diameter D1 (Figs. 2a, 2c: D3) distributed axially with an axial spacing P1 (See annotated Fig. 2a below), the radially outermost protective layer (Fig. 2a: 10b) comprising metal reinforcers (Figs. 2a, 2b: 120) having a diameter D2 (Figs. 2a, 2b: D2) distributed axially with an axial spacing P2 (See annotated Fig. 2a below).

    PNG
    media_image1.png
    540
    1179
    media_image1.png
    Greyscale


Lardjane further discloses that the diameters of the two layers (Figs. 2a, 2b, 2c: D2, D3) may be identical or different from one layer to the other, wherein if they are different the radially innermost layer (Figs. 2a, 2c: D3) may be greater than the radially outermost layer (Figs. 2a, 2b: D2) ([0066]). In other words, the respective metal reinforcers of the radially innermost protective layer and of the radially outermost protective layer satisfy the relationship D1 > D2. Moreover, Lardjane illustrates that P1 > P2 (See annotated Fig. 2a above). While Lardjane does not provide that the figure is drawn to scale, one of ordinary skill in the art would have nonetheless found it obvious that the ratio P1 > P2 would be reasonably be satisfied. Because Lardjane discloses that the diameters of the reinforcers may be varied depending on the particular embodiments of the invention without affecting the claimed invention, they are considered to be result effective variables. While Lardjane does not explicitly disclose the relationships P1 ≥ 1.2*D1 or P2 ≥ 1.2*D2 or 2.5 ≤ (D1*P1)/ (D2*P2) ≤ 5 or 2.8 ≤ (D1*P1)/ (D2*P2) ≤ 4.8, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for the diameters and spacings so as to satisfy said relationships. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Lardjane further discloses that the size and structure of the reinforcers affect the optimal endurance of the tire, notably under harsh running conditions ([0067]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the protective layers of Sallaz in order to provide a structure known in the tire art to provide optimal endurance of the tire, notably under harsh running conditions, as taught by Lardjane. 
Moreover, it is consistent with the fundamentals of tire construction to provide cords within a crown reinforcement layer as mutually parallel, as is generally known in the tire art as also disclosed by Sallaz ([0005]). Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have found readily recognized, or at the very least found obvious, that the reinforcers in the protective reinforcement and the working reinforcement disclosed by Sallaz would be mutually parallel. 

Regarding claim 3, Lardjane further discloses that the elastic metal reinforcers of the radially outermost protective layer have a diameter D2 (Fig. 2a: D2) between 0.20 mm and 0.50 mm ([0024]), which falls within the claimed range of at most equal to 2.5 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the diameter D2. 

Regarding claim 5, Lardjane further discloses that the metal reinforcers of the radially innermost protective layer are radially positioned, with respect to the metal reinforcers of the radially outermost protective layer, at a radial distance E (Fig. 2a: Ez2(i)) is less than 0.60 mm ([0109]), which approaches the claimed range of at least equal to 0.8 mm and at most equal to 2 mm. Case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. One of ordinary skill in the art would reasonably expect a distance of 0.60 mm to behave in substantially the same way as 0.80 mm. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the radial distance E.

Regarding claims 6-7, while modified Lardjane does not explicitly disclose the value for a force at break Rm1 of either of the radially innermost protective layer or the radially outermost protective layer, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said forces. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the force at break Rm1 of the radially innermost protective layer and the radially outermost protective layer. 

Allowable Subject Matter
Claims 2 and 8-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  no prior art of record is considered to teach or suggest the combination of limitations of claims 1 and 2. In particular, the limitations wherein “the elastic metal reinforcers of the radially innermost protective layer have a diameter D1 at least equal to 3 mm.” Similarly, no prior art of record is considered to teach or suggest the combination of limitations of claims 1 and 8. In particular, the limitations wherein “the elastic metal reinforcers of the protective layers are multistrand ropes of structure 1xN comprising a single layer of N strands wound in a helix, each strand comprising an internal layer of M internal threads wound in a helix and an external layer of K external threads wound in a helix around the internal layer”. 
The closest prior art is considered to be Sallaz et al. (US 2014/0224402) and Lardjane et al. (WO 2016/124417, see US 2018/0022157 as English equivalent), as discussed in the detailed rejection above. 
However, Lardjane discloses that the metal reinforcers of the radially innermost protective layer have a diameter D1 (Figs. 2a, 2c: D3) between 0.20 mm and 0.50 mm for optimal endurance of the tire, notably under harsh running conditions ([0066]-[0067]), which is very much outside of the claimed range of at least equal to 3 mm. Furthermore, Lardjane discloses that the metal reinforcers of the protective layers are monofilaments that are not  twisted or cabled together but used in the individual state ([0057]). In other words, Lardjane teaches away from providing the elastic metal reinforcers of the protective layers as multistrand ropes of structure 1xN comprising a single layer of N strands wound in a helix, each strand comprising an internal layer of M internal threads wound in a helix and an external layer of K external threads wound in a helix around the internal layer. One of ordinary skill in the art before the effective filing date of the claimed invention would not have found it obvious to modify Lardjane contrary to its disclosed structure, especially given Lardjane explicitly discloses that such a structure is not to be used. 
Claims 9-15 would be allowable by dependence on claim 8.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749